STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS


                                                                                     FILED
State of West Virginia,
Plaintiff Below, Respondent
                                                                                 November 4, 2020
                                                                                  EDYTHE NASH GAISER, CLERK
                                                                                  SUPREME COURT OF APPEALS

vs.) No. 19-0958 (Mingo County 19-F-33)                                               OF WEST VIRGINIA



Shawn B.,
Defendant Below, Petitioner




                               MEMORANDUM DECISION



       Petitioner Shawn B., 1 by counsel Susan J. Van Zant, appeals the October 1, 2019,
sentencing order of the Circuit Court of Mingo County. Respondent State of West Virginia, by
counsel Elizabeth Grant, filed a response in support of the circuit court’s order.

       The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        On April 19, 2019, petitioner was indicted in the Circuit Court of Mingo County for five
counts of sexual abuse by a parent and five counts for third-degree sexual assault. Petitioner’s
victim was his minor daughter. The State alleged that the sexual abuse occurred from March of
2017 through July of 2018. The victim was twelve years old when the abuse began, and she turned
thirteen years old in March of 2018.


       1
       Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); In re Jeffrey R.L., 190 W. Va. 24, 435 S.E.2d 162 (1993); State v.
Edward Charles L., 183 W. Va. 641, 398 S.E.2d 123 (1990).

                                                  1
         The circuit court held petitioner’s trial in July and August of 2019. 2 Following trial, the
jury found petitioner guilty on all five counts of sexual abuse by a parent and all five counts of
third-degree sexual assault. On August 19, 2019, petitioner filed a motion for judgment of acquittal
or, in the alternative, a new trial. At an August 20, 2019, hearing, petitioner argued that the motion
should be granted because “[h]e admitted that he touched his daughter[,] but he also stated . . . that
it was in a non-sexual way[.]” According to petitioner, the victim was not keeping her vaginal area
clean, and “he was merely trying to take care of his child[.]” The circuit court denied the motion,
finding that the victim testified consistently and “recalled what happened[,] and . . . [petitioner]
basically admitted most of the things she said, except for his intent of why those things were
happening.” The circuit court further found that alternative sentencing would not be appropriate
because petitioner “has not accepted responsibility for what he did.” Accordingly, the circuit court
sentenced petitioner to ten to twenty years of incarceration for each of the five counts of sexual
abuse by a parent and to one to five years of incarceration for each of the five counts of third-
degree sexual assault. The circuit court ordered that all of the sentences run consecutively to each
other, for an aggregate term of 55 to 125 years of incarceration. 3 The circuit court entered its
sentencing order on October 1, 2019.

        It is the circuit court’s October 1, 2019, sentencing order that petitioner appeals. “On an
appeal to this Court[,] the appellant bears the burden of showing that there was error in the
proceedings below resulting in the judgment of which he complains, all presumptions being in
favor of the correctness of the proceedings and judgment in and of the trial court.” Syl. Pt. 1, White
v. Haines, 215 W. Va. 698, 601 S.E.2d 18 (2004) (quoting Syl. Pt. 2, Perdue v. Coiner, 156 W.
Va. 467, 194 S.E.2d 657 (1973)).

       On appeal, petitioner raises several issues—some designated as assignments of error,
others not—in arguing that he should be awarded a new trial, or, in the alternative, a new
sentencing hearing. 4 The State counters that most of the issues raised by petitioner are not
adequately supported by legal argument and/or citation to the record. We agree with the State.

       2
          The trial in this case was paused halfway through when the victim testified that she had
been receiving therapy. Petitioner objected, arguing that the victim’s therapy records were not
disclosed during discovery despite a request for any such records. The circuit court continued the
trial for ten days to allow petitioner to review the records. When the trial resumed, the victim
completed her direct testimony and was subject to cross-examination by petitioner. Petitioner does
not raise any issue with regard to the circuit court’s decision to continue the trial to allow him to
review the victim’s therapy records.
       3
        The circuit court further ordered that petitioner was required to register as a sex offender
and serve ten years of supervised release following his term of incarceration.
       4
         Petitioner raises the following issues: (1) the evidence was insufficient for the jury to find
petitioner guilty of five counts of sexual abuse by a parent and five counts of third-degree sexual
assault; (2) the State failed to present evidence that petitioner had a sexual motivation in touching
the victim’s private area; (3) the circuit court was biased in favor of the victim; (4) petitioner’s
(continued . . .)
                                                   2
         Rule 10(c)(7) of the West Virginia Rules of Appellate Procedure provides, in pertinent
part, that “[t]he argument must contain appropriate and specific citations to the record on appeal,
including citations that pinpoint when and how the issues in the assignments of error were
presented to the lower tribunal,” and that “[t]he Court may disregard errors that are not adequately
supported by specific references to the record on appeal.” “Although we liberally construe briefs
in determining issues presented for review, issues which are not raised, and those mentioned only
in passing but are not supported with pertinent authority, are not considered on appeal.” State v.
LaRock, 196 W. Va. 294, 302, 470 S.E.2d 613, 621 (1996), State v. Lilly, 194 W. Va. 595, 605
n.16, 461 S.E.2d 101, 111 n.16 (1995) (finding that cursory treatment of an issue is insufficient to
raise it on appeal). Upon our review of petitioner’s brief, we decline to address all but two of the
issues raised by petitioner pursuant to Rule 10(c)(7). We will address petitioner’s arguments that
(1) the evidence was insufficient for the jury to find him guilty of five counts of sexual abuse by a
parent and five counts of third-degree sexual assault; and (2) petitioner’s aggregate sentence of 55
to 125 years of incarceration was disproportionate to his offenses.

        In response to petitioner’s first argument, the State asserts that the jury convicted petitioner
of all counts based upon sufficient evidence. We review challenges to the sufficiency of the
evidence under the following standards:

                The function of an appellate court when reviewing the sufficiency of the
       evidence to support a criminal conviction is to examine the evidence admitted at
       trial to determine whether such evidence, if believed, is sufficient to convince a
       reasonable person of the defendant’s guilt beyond a reasonable doubt. Thus, the
       relevant inquiry is whether, after viewing the evidence in the light most favorable
       to the prosecution, any rational trier of fact could have found the essential elements
       of the crime proved beyond a reasonable doubt.

               ....

               A criminal defendant challenging the sufficiency of the evidence to support
       a conviction takes on a heavy burden. An appellate court must review all the
       evidence, whether direct or circumstantial, in the light most favorable to the
       prosecution and must credit all inferences and credibility assessments that the jury
       might have drawn in favor of the prosecution. The evidence need not be
       inconsistent with every conclusion save that of guilt so long as the jury can find
       guilt beyond a reasonable doubt. Credibility determinations are for a jury and not
       an appellate court. Finally, a jury verdict should be set aside only when the record

second statement played to the jury, while redacted to omit references that petitioner agreed to a
polygraph examination, should have been further redacted to omit references to information
gathered by law enforcement during that examination; (5) petitioner’s aggregate sentence was
excessive in that it is an effective life term of incarceration; (6) petitioner was denied a fair trial
due to the cumulative effect of several errors; and (7) this Court should review the record for plain
error.

                                                   3
       contains no evidence, regardless of how it is weighed, from which the jury could
       find guilt beyond a reasonable doubt. . . .

Syl. Pts. 1 and 3, State v. Guthrie, 194 W. Va. 657, 461 S.E.2d 163 (1995).

       Petitioner argues that the evidence was insufficient for the jury to find him guilty of five
counts of sexual abuse by a parent and five counts of third-degree sexual assault. West Virginia
Code § 61-8D-5(a) provides, in pertinent part, that it is a felony offense for a parent

       to engage in . . . sexual intrusion . . . with, a child under his or her care, custody
       or control, notwithstanding the fact that the child may have willingly participated
       in such conduct, or the fact that the child may have consented to such conduct or
       the fact that the child may have suffered no apparent physical injury or mental or
       emotional injury as a result of such conduct[.]

West Virginia Code § 61-8B-5(a)(2) provides, in pertinent part, that “(a) [a] person is guilty of
sexual assault in the third degree when . . . (2) [t]he person, being sixteen years old or more,
engages in . . . . sexual intrusion with another person who is less than sixteen years old and who is
at least four years younger than the defendant and is not married to the defendant.” “Sexual
intrusion,” as defined in relation to both of the offenses with which petitioner was charged, “means
any act between persons involving penetration, however slight, of the female sex organ or of the
anus of any person by an object for the purpose of degrading or humiliating the person so
penetrated or for gratifying the sexual desire of either party.” W. Va. Code § 61-8B-1(8). 5

        Here, the indictment alleged that the sexual abuse occurred from March of 2017 through
July of 2018. We find that both petitioner and the victim testified that petitioner touched her sex
organ during that period. As stated by the victim, when the sexual abuse began, she was twelve
years old and “thought it was a normal thing, but when I got to the age of thirteen I understood
what was going on[,] and it made me feel uncomfortable.” The victim testified that the last time
petitioner touched “between my legs” was shortly before the Fourth of July in 2018. During
petitioner’s testimony, petitioner stated that he last exercised visitation with the victim in “July
[of] 2018.”

         As to the number of times the abuse occurred, petitioner testified that he examined his
daughter’s vagina and “put medicine on her a handful of times,” which petitioner identified as five
or six times. Later in the State’s cross-examination, petitioner testified that he could have rubbed
ointment on the victim’s vagina up to thirty or forty times, but clarified that he meant that “I don’t
know the numerous amount of times.” During the victim’s testimony, she stated that petitioner
rubbed her private area “three times or more” with the ointment and “five or ten times” without
ointment. We find that this testimony, which the jury clearly believed, was sufficient for the jury

       5
        While West Virginia Code § 61-8D-5 is in chapter 61, article 8D of the West Virginia
Code, it uses the definition of “sexual intrusion” set forth in West Virginia Code § 61-8B-1(8).
See W. Va. Code § 61-8D-1(12).

                                                  4
to find petitioner guilty of five counts of sexual abuse by a parent and five counts of third-degree
sexual assault. 6

        Next, petitioner argues that his touching of the victim’s vaginal area did not meet the
definition of “sexual intrusion” set forth in West Virginia Code § 61-8B-1(8), which requires, in
pertinent part, “penetration, however slight, of the female sex organ . . . by an object . . . for
gratifying the sexual desire of either party.” Petitioner argues that the victim’s testimony was
contradictory, but we find that the victim clearly testified that “[w]henever [petitioner] would be
rubbing ointment between my legs[,] he would slip part of his finger in my private area.” During
petitioner’s testimony, he confirmed that he “would put medicine . . . on the inside of [the victim’s]
crease.” Based on this evidence, we find that a reasonable jury could, and petitioner’s jury did,
find that there was penetration of the victim’s sex organ.

        Petitioner further argues that he did not rub the victim’s vagina for his sexual gratification,
but to treat rawness because his daughter did not keep herself clean. At trial, while petitioner
maintained that he touched his daughter’s private area for hygienic reasons, he stated that it was
“possible” that he became sexually aroused on one occasion when he was rubbing the victim’s
vagina. The victim testified that petitioner told her that he was doing something “medical,” stating
that those were “my [d]ad’s words.” The victim and petitioner each testified that petitioner never
took her to a physician for any type of a medical condition. Petitioner admitted that the ointment
he rubbed on his thirteen-year-old daughter’s vaginal area was meant to treat an infant’s diaper
rash. Therefore, we find that a reasonable jury could find, based on the evidence, that petitioner’s
purpose was his sexual gratification those times he rubbed the victim’s private area. Accordingly,
we conclude that that the evidence was sufficient for the jury to find petitioner guilty of five counts
of sexual abuse by a parent and five counts of third-degree sexual assault.

        We now address petitioner’s argument that his aggregate sentence of 55 to 125 years of
incarceration was disproportionate to his offenses. Petitioner argues that he is effectively serving
a life term of incarceration, given the court’s decision to run all of petitioner’s sentences
consecutively to each other, in violation of article III, section 5 of the West Virginia Constitution.
The State counters that petitioner’s argument is without merit. We agree with the State as we have
previously held:

               “Article III, Section 5 of the West Virginia Constitution, which contains the
       cruel and unusual punishment counterpart to the Eighth Amendment of the United
       States Constitution, has an express statement of the proportionality principle:

       6
         We note that the jury could convict petitioner of both sexual abuse by a parent and third-
degree sexual assault, for each instance of abuse that it found, pursuant to Syllabus Point 9 of State
v. Gill, 187 W. Va. 136, 416 S.E.2d 253 (1992), in which we held, in pertinent part, that “the
[L]egislature has clearly and unequivocally declared its intention that sexual abuse involving
parents, custodians, or guardians, [West Virginia] Code [§] 61-8D-5, is a separate and distinct
crime from general sexual offenses, [West Virginia] Code [§§] 61-8B-1 [through 61-8B-18] for
purposes of punishment.”

                                                  5
       ‘Penalties shall be proportioned to the character and degree of the offence.’”
       Syllabus Point 8, State v. Vance, [164] W.Va. [216], 262 S.E.2d 423 (1980).

               While our constitutional proportionality standards theoretically can apply
       to any criminal sentence, they are basically applicable to those sentences where
       there is either no fixed maximum set by statute or where there is a life recidivist
       sentence.

Syl. Pts. 3 and 4, Wanstreet v. Bordenkircher, 166 W. Va. 523, 276 S.E.2d 205 (1981).

        Here, there is no life recidivist sentence, and West Virginia Code § 61-8D-5(a) and West
Virginia Code § 61-8B-5(b) set forth a maximum sentence for each of the offenses of which
petitioner was convicted. Therefore, we find that our constitutional proportionality standards do
not apply in this case.

         West Virginia Code § 61-8D-5(a) provides, in pertinent part, that, if a person is found guilty
of sexual abuse by a parent, he “shall be imprisoned in a correctional facility not less than ten nor
more than twenty years[.]” West Virginia Code § 61-8B-5(b) provides, in pertinent part, that, if a
person is found guilty of third-degree sexual assault, he “shall be imprisoned in a state correctional
facility not less than one year nor more than five years[.]” “Sentences imposed by the trial court,
if within statutory limits and if not based on some [im]permissible factor, are not subject to
appellate review.” Syl. Pt. 4, State v. Goodnight, 169 W. Va. 366, 287 S.E.2d 504 (1982). Finally,
in Syllabus Point 4 of State v. Marcum, 238 W. Va. 26, 792 S.E.2d 37 (2016), we held that:

               “‘“[w]hen a defendant has been convicted of two separate crimes, before
       sentence is pronounced for either, the trial court may, in its discretion, provide that
       the sentences run concurrently, and unless it does so provide, the sentences will run
       consecutively.” Syllabus point 3, Keith v. Leverette, 163 W.Va. 98, 254 S.E.2d 700
       (1979).’ Syllabus Point 3, State v. Allen, 208 W.Va. 144, 539 S.E.2d 87 (1999).”
       Syl. Pt. 7, State ex rel. Farmer v. McBride, 224 W.Va. 469, 686 S.E.2d 609 (2009).

       Petitioner does not allege that his sentences are outside of statutory limits or based on some
impermissible factor. Rather, petitioner’s only argument is that the circuit court ran his sentences
consecutively. In light of our holding in Syllabus Point 4 of Marcum, we find that petitioner’s
argument lacks merit given that the circuit court had discretion to impose consecutive sentences.

        For the foregoing reasons, we affirm the circuit court’s October 1, 2019, order sentencing
petitioner, consecutively, to ten to twenty years of incarceration for each of the five counts of
sexual abuse by a parent and to one to five years of incarceration for each of the five counts of
third-degree sexual assault.

                                                                                            Affirmed.



                                                  6
ISSUED: November 4, 2020


CONCURRED IN BY:

Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison




                              7